Johnson, J.,
concurring in part and dissenting in part: I join that portion of Justice Biles’ concurrence and dissent addressing the corpus delicti rule, but with one addition. In June 2010, the *416month before the July 29, 2010, incident, C.D. told her mother that she had “seen ‘daddy’s peepee,’ ” albeit no further inquiry ensued at that time. The further inquiiy in July was prompted by a similar statement by F.D. to her mother, to-wit: “I saw daddy’s peepee.” Then, after F.D. had expounded on the sexual abuse that had occurred the night before, C.D. made the following statement: “Daddy just made me sad, and I don’t want to see that again.” In the context of both her own prior statement and her sister’s contemporaneous statements, C.D.’s statement provides an additional basis upon which to draw a justifiable inference that the crime against C.D., to which the defendant confessed, did, in fact, occur.
Turning to the issue of alternative means, I agree with both the majority and Justice Biles that the State’s failure to argue harmless error precludes us from reconsidering our caselaw on this matter. Slip op. at 19-20; slip op. at 40 (Biles, J., concurring). And, like Justice Biles, I am open to further discussion on whether an alternative means error can ever be a harmless error. Cf. State v. Wright, 290 Kan. 194, 224 P.3d 1159 (2010) (absence of sufficient evidence on all charged alternative means requires reversal). I write separately to clarify that I do not embrace the modified harmless error approach championed by Justice Moritz in State v. Brown, 295 Kan. 181, 227, 284 P.3d 977 (2012) (Moritz, J., concurring). Slip op. at 39 (Biles, J., concurring).
Under the proposed modified approach, “the rule enunciated in Wright—e.g., that when there is insufficient evidence of at least one alternative means, tire conviction must be reversed—comes into play only when there is sufficient evidence of one means and some, but insufficient, evidence of another means.” 295 Kan. at 224 (Moritz, J., concurring). But “when a jury is presented with no evidence of one means and sufficient evidence of another” the error is harmless because “we can reliably conclude the jury was not confused and that it unanimously decided the defendants guilt based upon the only means for which there was evidence.” 295 Kan. at 222 (Moritz, J., concurring).
This line of reasoning, however, was rejected by the United States Supreme Court in Griffin v. United States, 502 U.S. 46, 112 S. Ct. 466, 116 L. Ed. 2d 371 (1991), which, ironically, the State of*417ten relies upon as support for the argument that Wright was wrong. In Griffin, the defendant attempted to distinguish Turner v. United States, 396 U.S. 398, 420, 90 S. Ct. 642, 24 L. Ed. 2d 610 (1970), where the Court held: “‘[Wjhen a juiy returns a guilty verdict on an indictment charging several acts in die conjunctive, . . . the verdict stands if the evidence is sufficient with respect to any one of the acts charged/ ” 502 U.S. at 56-57. Griffin argued Turner only applies when an alternative means is supported by no evidence; Griffin contrasted this scenario from cases where the alternative means is supported by some, but insufficient, evidence. The Court rejected this argument, stating that “[b]esides producing an odd system in which the greater failure of proof is rewarded, the rule seems to us full of practical difficulty, bereft of support in Turner, and without foundation in the commonlaw presumption upon which Turner is based.” 502 U.S. at 58.
Moreover, applying any version of harmless error to a circumstance that is characterized as a sufficiency of the evidence problem could well be constitutionally infirm. See Wright, 290 Kan. at 205 (quoting Beier, Lurching Toward the Light: Alternative Means and Multiple Acts Law in Kansas, 44 Washburn L.J. 275, 299 [2005] [applying harmless error analysis to sufficiency of the evidence errors violates “’a most basic guarantee of due process in criminal cases’”]). Accordingly, any renewed discussion of the holdings in Wright will require more depth than a new, customized harmless error rule. Cf. Mott, Alternative Means Jurisprudence in Kansas: Why Wright is Wrong, 62 Kan. L. Rev. 53, 75 (2013) (discussing recharacterization of an alternative means issue as an instructional error, rather than sufficiency of evidence error, thereby permitting application of Kansas harmless error statute).